Citation Nr: 0940936	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This matter was previously before the Board in September 2008 
at which time the Board denied the Veteran's claim.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to 
the filing of a Joint Motion For An Order Vacating And 
Remanding The BVA Decision And Incorporating The Terms Of 
This Remand (Joint Motion) by the Veteran and VA in July 
2009, the Court, in an Order also dated in July 2009, vacated 
the Board's September 2008 decision and remanded the matter 
for further proceedings.  The case is now returned to the 
Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim at 
this time would be premature.  Pursuant to the July 2009 
Joint Motion, and upon preliminary review of the record, 
further development is required.

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
Veteran engaged in combat or that the Veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2009).
 
The Veteran asserts that he has PTSD as a result of his 
period of active service.  In support of his claim, he has 
cited seven stress-inducing events that he asserts caused his 
PTSD.  These events include (1) being attacked by the enemy 
on a weekly basis while working on "Pier #5," (2) seeing 
tracer fire, (3) sustaining bomb attacks on "Pier #5," (4) 
loading ammunition onto a convoy vehicle and sustaining an 
attack while the convoy was moving, (5) being shot at and 
frightened, (6) loading barges with live ammunition and being 
afraid that they would explode, and (7) seeing and hearing 
water grenades explode near him over an extended period of 
time.

In August 2006 and September 2007, the RO made formal 
findings on the lack of information sufficient to verify the 
Veteran's asserted stressors.  The RO determined that the 
information provided by the Veteran was not specific enough 
to submit to the U. S. Army and Joint Service Records 
Research Center (JSRRC) for research and verification.

The Board notes that in his descriptions of the above-
referenced stressful events, the Veteran has indicated that 
his unit (the 155th Transportation Company, 6th Battalion, 2nd 
Brigade, 1st Logistical Division, Support Command Ammo) was 
attacked every week from June 1967 to June 1968 while at Cam 
Rahn Bay, South, at Pier #5.  As per the directives of the 
July 2009 Joint Motion, the Board finds that an additional 
effort should be undertaken in order to obtain the Veteran's 
unit records from June 1967 to June 1968 from the JSRRC for 
possible verification of any of his stressors.  See Daye v. 
Nicholson, 20 Vet. App. 512 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should once again request 
that the Veteran provide specific 
information, including dates, locations, 
names of other persons involved, units 
involved etc., relating to his claimed 
service stressors.  The Veteran should be 
advised that this information is necessary 
to obtain supportive evidence of the 
claimed stressful events in service and 
that he must be specific as possible, 
because without such details an adequate 
search for verifying information cannot be 
conducted.  Specifically, the Veteran 
should be advised that he should provide 
buddy statements or other corroborating 
evidence that may support his claimed 
service stressors.  The Veteran should be 
afforded the opportunity to submit and/or 
identify any alternate available sources 
that may provide credible support 
regarding his claimed stressors.

2.  The RO/AMC shall then prepare a 
summary of all of the claimed stressors 
including, (1) being attacked by the enemy 
on a weekly basis while working on "Pier 
#5," (2) seeing tracer fire, (3) 
sustaining bomb attacks on "Pier #5," (4) 
loading ammunition onto a convoy vehicle 
and sustaining an attack while the convoy 
was moving, (5) being shot at and 
frightened, (6) loading barges with live 
ammunition and being afraid that they 
would explode, and (7) seeing and hearing 
water grenades explode near him over an 
extended period of time.  The summary 
should include as much detail as possible 
regarding each alleged event.  The 
summary, together with a copy of the DD 
Form 214, and all other necessary 
documents, including a copy of the 
Veteran's service personnel file should be 
sent to JSRRC.

The JSRRC should be requested to provide 
the unit records of the Veteran (the 155th 
Transportation Company, 6th Battalion, 2nd 
Brigade, 1st Logistical Division, Support 
Command Ammo) from June 1967 to June 1968, 
along with any other information that 
might corroborate the Veteran's alleged 
stressors.  If unable to corroborate any 
of the Veteran's stressors, the Veteran 
should be informed of the results of the 
requests for information about the 
stressors.

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, as to whether the 
Veteran was exposed to any stressors in 
service, and if so, the nature of the 
stressors.

4.  If it is determined that the Veteran 
was exposed to stressors in service, 
arrange for the Veteran is to be accorded 
a VA psychiatric examination.  The entire 
claims file including a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The stressor or stressors 
that is determined to be established by 
the record must be specified to the 
examiner, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service.  The examiner should 
address the following:

(a) Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the Veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders.  The 
review should include the Veteran's 
service medical records. 

(b) If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found to 
be established was sufficient to produce 
PTSD; (2) whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors found 
to be established and found to be 
sufficient to produce PTSD by the 
examiner.

The report of examination should include 
the complete rationale for all opinions 
expressed.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


